                 Case 1:20-cr-00002 Document 1-1 Filed 01/24/20 Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN MARIANA ISLANDS




                                                                      08 20 -00002
      UNITED STATES OF AMERICA,                           Case Number:


                     Plaintiff,
                                                                  AFFIDAVIT IN SUPPORT OF
                             vs.                                  CRIMINAL COMPLAINT


      FeiDENG,

                     Defendant.




 1          I, David West, being duly sworn under oath, state the following:

2    L      INTRODUCTION

3           1.      I am currently employed as a Special Agent(SA) with Homeland Security

4    Investigations(HSI), which is the primary investigative arm within the Department of Homeland

5    Security(DHS), and have been so employed since September 2018. I am assigned to the HSI

6    Saipan office in the Commonwealth of the Northern Mariana Islands(CNMI). Prior to joining

7    HSI, I worked as a Patrol Agent with the United States Border Patrol for over ten years. I have

8    attended and graduated from the Border Patrol Academy, the Criminal Investigator Training

9    Program, and the HSI Special Agent Training Academy held at the Federal Law Enforcement

10   Training Centers in Artesia, New Mexico and Glynco, Georgia. I have received extensive

11   classroom and on the job training in the areas of general law enforcement, criminal investigative

12   techniques, interviews and interrogations, general and electronic surveillance, criminal and

13   constitutional law covering federal search and seizure statutes, the execution of search warrants,

14   and interviewing both suspect and victims of crimes, among others.



                                                 Paae 1 of6
                    Case 1:20-cr-00002 Document 1-1 Filed 01/24/20 Page 2 of 6




 1          2.        As an HSI Special Agent, my duties and responsibilities include the investigation

2    of possible criminal violation of passport fraud, visa fraud (Title 18, United States Code Sections

3    1541 to 1546 et. seq.), alien smuggling and/or harboring (Title 8 United States Code Section

4    1324 et. seq.), improper entry by an alien (Title 8 United States Code Section 1325 et. seq.) and

5    the use offraudulent identification documents (Title 18, United States Code Sections 1028 et.

6    seq.). Since being employed as a Special Agent,I have participated in several investigations

7    involving the use offraudulent identification documents.

8           3.        Part of my normal duties as an HSI Special Agent includes responding to calls for

9    assistance from other Federal and state law enforcement agencies regarding foreign national

10   subjects encountered by that agency. I and other HSI personnel often respond in person to duty

11   calls from U.S. Customs and Border Protection(CBP)officers at the Saipan International Airport

12   or calls from U.S. Federal Protective Service(FPS)officers. Enforcement actions that I or other

13   HSI personnel may take, as a result of responding to duty calls, can range from a field interview

14   ofthe subject to determine nationality/citizenship and immigration status, to criminal or

15   administrative arrest of the subject. Once it has been established that a subject possesses valid

16   U.S. immigration status and no criminal violations have occurred,the interview is terminated.

17          4.        The information contained within this affidavit is based on my training and

18   experience, and on information obtained from other law enforcement agents involved with this

19   investigation. I have also discussed the facts ofthis investigation with other law enforcement

20   officials within HSI who have more extensive experience in conducting criminal investigations

21   than I, and who share with me the substance oftheir experiences in conducting investigations of

22   this nature.




                                                  Page 2 of6
                   Case 1:20-cr-00002 Document 1-1 Filed 01/24/20 Page 3 of 6




 1           5.      I make this affidavit pursuant to Rules 3 and 4 ofthe Federal Rules of Criminal

2    Procedure in support ofthe Criminal Complaint filed herewith, and for the issuance of an arrest

 3   warrant for the defendant named in the Criminal Complaint,for committing the violations of

4    Title 18 U.S.C. §§ 1028(a)(1) and (f)(Conspiracy to Unlawfully Produce an Identification

 5   Document).

6           6.       The elements of Title 18 U.S.C. §§ 1028(a)(1) and (f) are:

7            a).     First, there was an agreement between two or more persons to knowingly and

8    without lawful authority produce an identification document, authentication feature, or a false

9    identification document which was in or affected interstate or foreign commerce;

10           b).     Second,the suspectjoined in the agreement, knowing ofits purpose and intending

11   to help accomplish that purpose.

12          7.       The facts set forth herein are based on my direct involvement in this investigation,

13   (including interviews I conducted), my conversations with other law enforcement officers having

14   direct or hearsay knowledge of pertinent facts, my review of official documents and records

15   generated and maintained by various governmental agencies and/or business entities, and

16   information gained through my own training and experience. Since this affidavit is being

17   submitted for a limited purpose,I have not included each and every fact I have learned during the

18   course ofinvestigation. Unless otherwise indicated, all actions, statements, and conversations

19   that I have described in this affidavit are related in substance and in part.

20   IL     SUMMARY OF INVESTIGATION


21           8.      On January 24,2020, Fei DENG (hereinafter DENG)was encountered by the

22   Commonwealth ofthe Northern Mariana Islands(CNMI)Department ofPublic Safety(DPS)

23   during a traffic stop. DENG presented a CNMI Driver's License to the DPS officer for



                                                   Page 3 of6
                     Case 1:20-cr-00002 Document 1-1 Filed 01/24/20 Page 4 of 6




 1   identification. Since DENG didn't speak English, DPS contacted Homeland Security

2    Investigations(HSI)for assistance with translation and identification. HSI responded to DPS

3    and determined DENG was a citizen ofthe People's Republic of China(PRC). At the HSI office

4    a search of DENG's biometric information revealed that he entered the CNMI as tourist and is

5    illegally present in the United States. Furthermore, HSI determined that CNMI Driver's License

6    DENG presented to DPS was obtained using a fraudulent U.S. immigration document.

7    III.      STATEMENT OF PROBABLE CAUSE

8              9.      On January 24,2020, DPS Officer Michael Langdon conducted a traffic stop on a

9    blue Toyota four door sedan for improper lane change. DENG was in the driver's seat ofthe

10   vehicle and handed DPS Officer Langdon a Saipan Driver's License as his form ofidentification.

11   DENG was unable to speak English therefore DPS Office Langdon contacted HSI Task Force

12   Officer(TFO)Jesse Dubrall for assistance with translation and identification. HSI TFO Dubrall

13   arrived at the traffic stop and subsequently determined DENG was a PRC citizen. DENG was

14   transported to the HSI office located in the Marina Heights Business Plaza to further determine

15   DENG'S immigration status.

16             10.     HSI Special Agent David West conducted a search ofDENG using a DHS

17   database and determined that DENG entered the CNMI under the CNMI-only conditional parole

18   on March 20, 2018,as a tourist, and was admitted until March 29,2018. DENG had overstayed

19   his conditional parole into the CNMI and was determined to be illegally present in the United

20   States.


21             11.     Since DENG had no legal immigration status, HSI personnel contacted CNMI

22   Bureau of Motor Vehicles(BMV)personnel regarding the CNMI Driver's License possessed

23   and presented by DENG. BMV personnel gave HSI TFO Dubrall a copy of the Driver's License



                                                  Page 4 of6
                  Case 1:20-cr-00002 Document 1-1 Filed 01/24/20 Page 5 of 6




 1   application packet submitted by DENG to obtain his driver's license. The packet included a

2    driver's license application, copies of DENG's PRC passport and China Driver's License and a

3    CW-1 visa assigned to DENG. HSI conducted a search ofthe CW-1 visa, number:

4    WACl714452694,that was submitted by DENG,and the search revealed that DENG was not

5    listed as one ofthe beneficiaries. Furthermore, a search of DHS systems revealed that DENG

6    had not been issued or approved any CW-1 visas.

7           12.     At the HSI Saipan office, DENG was interviewed by SA West and TFO Dubrall

8    about the CNMI Driver's License he presented to DPS Officer Langdon. Utilizing a Mandarin

9    interpreter to communicate with DENG,DENG was advised of his rights and agreed to an

10   interview.


11          13.     According to DENG,he came to the CNMI to work in March 2018 and never

12   applied for any immigration status. DENG knew that he has no legal immigration status to be

13   present in the United States. While in the CNMI,DENG was working in construction but

14   wanted a job as a taxi driver. DENG asked around on how to obtain a CNMI driver's license.

15   DENG was referred to BW by FLC to obtain a driver's license in Saipan without any legal

16   immigration status.

17          14.     Sometime in June 2018, DENG stated he contacted BW and paid him/her $1,500

18   to help him obtain a driver's license. DENG stated BW helped DENG complete the driver's

19   license application and gave DENG the CW-1 visa, which he submitted to the BMV. DENG

20   was issued a driver's license, which shows an issue date of June 8,2018. DENG admitted that

21   he knew it was illegal to obtain a driver's license without legal immigration status.

22   IV,    CONCLUSION

23          15.     Based on the foregoing,1 submit that there is probable cause that DENG knowingly

24   and without lawful authority, produced a fraudulently obtained identification document to law

                                                  Page 5 of6
           Case 1:20-cr-00002 Document 1-1 Filed 01/24/20 Page 6 of 6




enforcement personnel, all in violation of 18 U.S.C. §§ 1028(a)(1) and (f). I have shown this

affidavit and the accompanying Criminal Complaint to Assistant United States Attorney Eric

O'Malley, and he informed me that they are in proper form.



                                                  Respectfully submitted,




                                                  David West, Special Agent
                                                  Homeland Security Investigations



Subscribed and sworn to before me on January ay 2020:



U.S. MAGISTRATE JU.




                                          Page 6 of6
